Citation Nr: 1708948	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for residuals of conjunctivitis.

2.  Entitlement to an initial rating in excess of 20 percent for gastroparesis with residuals of cholecystitis-duodenitis.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, February 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In the July 2011 rating decision, the RO, in pertinent part, denied a compensable rating for residuals of conjunctivitis.  In the February 2012 rating decision, the RO, in pertinent part, granted service connection for gastroparesis and assigned an initial noncompensable rating, effective June 7, 2011.  In the September 2013 rating decision, the RO denied a rating in excess of 20 percent for diabetes mellitus, type II.  

In a January 2013 Decision Review Officer (DRO) decision, the RO combined the disability ratings for gastroparesis and residuals of cholecystitis-duodenitis, and increased the rating to 20 percent, effective June 7, 2011.  Inasmuch as a higher rating is available for gastroparesis with residuals of cholecystitis-duodenitis (hereinafter "gastroparesis"), and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for gastroparesis remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence- an August 2016 letter from J.G., a private physician assistant -with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.

The Board notes that additional evidence-a  November 2016 Disability Benefits Questionnaire (DBQ) report containing evaluations of diabetic sensory-motor peripheral neuropathy-was  associated with the claims file after the issuance of July and August 2016 supplemental statements of the case.  As the Veteran's increased rating claim for diabetes mellitus, type II is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regard the claim.  As for the remaining increased rating claims for gastroparesis and residuals of conjunctivitis, the November 2016 DBQ report is irrelevant; hence, a waiver is not required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veterans claims. The Virtual VA file contains VA treatment records dated through May 2016.  The remainder of the Virtual VA file are either duplicative of those contained in the VBMS file or irrelevant to the claims on appeal.

The issue of entitlement to an initial rating in excess of 20 percent for gastroparesis with residuals of cholecystitis-duodenitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of conjunctivitis have been manifested by episodic and subjective reports of conjunctivitis; without visual acuity deficits, facial disfigurement, or objective findings of active conjunctivitis.   

2.  The Veteran's impairment of visual fields is due to non-service-connected glaucoma.

3.  As of April 16, 2013, the Veteran's diabetes mellitus, type II has required insulin, restricted diet, and regulation of activities. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of conjunctivitis are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.76, 4.79, Diagnostic Code 6018 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, as of April 16, 2013, the criteria for a 40 percent rating, but no higher, for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Increased Rating Claims 

A.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

B.  Residuals of Conjunctivitis

Rating Criteria

The Veteran filed the instant increased rating claim in May 2011.  His noncompensable rating for residuals of conjunctivitis is currently rated under Diagnostic Code 6018.  

Diagnostic Code 6018 provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018. 

With respect to visual impairment, a noncompensable disability rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.  A 10 percent disability rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye; 20/70 vision in one eye with 20/40 vision in the other eye; or 20/100 vision in one eye with 20/40 vision in the other eye.  Id.  

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (b) (2016).

As for visual field impairment, compensable ratings are provided for homonymous hemianopsia; loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees, at most, or unilateral scotoma. 38 C.F.R. § 4.79, Diagnostic Code 6080. 

Facial disfigurement is evaluated under Diagnostic Code 7800.  Diagnostic Code 7800 provides that a noncompensable disability rating is warranted for one characteristic of disfigurement.  A 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; for two or three characteristics of disfigurement.  Note (1) under Diagnostic Code 7800 provides that, for the purposes of evaluating disabilities under Diagnostic Code 7800, the eight characteristics of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Factual Background

The Veteran seeks a compensable rating for his residuals of conjunctivitis.  Specifically, he reports that he experiences "grainy stuff in the corners of [his] eyes" approximately "two to three times a week," although he has not experienced active conjunctivitis "in recent months."  See September 2016 Hearing Transcript at 24-26.  

Pertinent evidence as to the current level of severity of the Veteran's residuals of conjunctivitis includes August 2013 and October 2015 DBQ reports; private treatment records; the September 2016 hearing transcript; and VA treatment records dated through May 2016.

A June 2010 private treatment records notes a finding of conjunctival hyperemia for both eyes. 

An August 2011 private ophthalmology examination documents corrected visual acuity of 20/25 for the right eye and 20/20 for the left eye.  Conjunctiva/sclera were observed to be "white and quiet" for both eyes.  The private physician noted that the Veteran reported "[n]o ocular complaints" at the time.

An October 2011 private ophthalmology examination documents corrected visual acuity of 20/30 for the right eye and 20/25 for the left eye.  Visual fields were observed to be full for both eyes.  Conjunctiva/sclera were observed to be "white and quiet" for both eyes.  The private physician noted the Veteran's report of "[n]o eye pain" and that vision was "mostly stable."   

A May 2012 private ophthalmology examination reveals corrected visual acuity of 20/30 for the right eye and 20/25 for the left eye.  Conjunctiva/sclera were found to be "white and quiet" for both eyes.  The private physician noted that the Veteran "denied any pain, discomfort, or redness [for] both eyes since last visit" and that he "denied use of eye drops." 

A June 2012 private treatment record notes the physician's observation that "conjunctivae . . . [were] normal" at the time.  Review of systems of the eyes revealed that they were "negative for photophobia, pain, redness, and visual disturbance." 

January, April, and July 2013 private treatment records note that, upon physical examination, the Veteran's eyes revealed normal conjunctivae.  Pupils were equal, round, and reactive to light.  The eyes were negative for photophobia, pain, redness, and visual disturbance. 

The September 2013 DBQ examiner noted a diagnosis of bilateral glaucoma and indicated that the Veteran "had narrow angle glaucoma and [was] status post bilateral peripheral iridotomes."  In addition, the examiner observed that "the appearance of his optic nerves and visual fields show[ed] early[,] if any[,] permanent damage related to the narrow angle glaucoma."  Upon physical examination, the examiner documented uncorrected as well as corrected vision acuity of 20/40 or better for both eyes.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye, diplopia, or a corneal irregularity that resulted in severe irregular astigmatism.  The examiner indicated that the Veteran had a visual field defect, but that the Veteran did not have contraction or loss of a visual field.  Further, there was no finding of scotoma.  With regard to the diagnosis of glaucoma, the examiner noted that both eyes were affected and were treated with latanaprost.  The examiner checked "no" as to whether there were other eye conditions at the time of the evaluation.  He observed that the Veteran had no scarring or disfigurement attributable to any eye condition.  There was no report of incapacitating episodes attributable to any eye condition within the past 12 months.  The examiner noted that the Veteran's eye condition did not impact his ability to work.  The examiner then opined that the Veteran's glaucoma was "not caused by diabetes mellitus, type II," reasoning that "[d]iabetes is not an independent risk factor for glaucoma."  

The October 2015 DBQ report provides diagnoses of bilateral glaucoma, cataract of the right eye, and pseudophakia of the left eye.  As part of medical history, the examiner noted the Veteran's report of "residual problem from conjunctivitis episode about 2 years ago" and that he "has not had any recurrence of his conjunctivitis and has no problems due to it."  Upon physical examination, the examiner documented uncorrected visual acuity of 20/200 for the right eye and 20/40 or better for the left eye.  Corrected visual acuity was 20/40 or better for both eyes.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye, astigmatism, or diplopia.  The examiner found that conjunctiva/sclera was "normal" upon inspection.   The examiner then indicated that the Veteran had a visual field defect, specifically, contraction of a visual field.  There was no loss of a visual field or a scotoma.  With regard to the finding of visual field defect, the examiner opined that "field contract", as well as "increased cup/disc ration," were "due to glaucoma," but that "glaucoma [was] not due to [service-connected] diabetes because [of] age of patient at time of diagnosis of cataract and because there was no diabetic retinopathy."  

VA treatment records dated through May 2016 document that the Veteran has been prescribed latanaprost for glaucoma.  These treatment records do not otherwise reveal additional complaints or treatments pertinent to the Veteran's residuals of conjunctivitis. 




Schedular Analysis 

Based on the foregoing, the Board concludes that a compensable rating for the Veteran's residuals of conjunctivitis is not warranted during the entire appeal period. 

As noted, Diagnostic Code 6018 provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  38 C.F.R. § 4.79, Diagnostic Code 6018.  

While the June 2010 private treatment record notes a finding of conjunctival hyperemia at the time, subsequent clinical evidence of record has consistently documented normal findings as to the Veteran's conjunctivae.   Conjunctivae were consistently observed to be "white and quiet," denoting a normal finding, in private ophthalmology examinations dated in August, October, and May 2012.  The Veteran reported "[n]o ocular complaints" and "[n]o eye pain" during the August and October 2011 private ophthalmology examinations, respectively.  Likewise, he denied "any pain, discomfort, or redness [for] both eyes" during the May 2012 private ophthalmology examination.  Further, physical examinations included in the January, April, and July 2013 private treatment records as well as in the October 2015 DBQ report note findings of normal conjunctivae.  Although the Veteran has testified that he experiences "grainy stuff in the corner of [his] eyes, " generally contending that he has experienced episodes of active conjunctivitis in the past, see September 2016 Hearing Transcript at 24-26, objective, clinical findings of record, as discussed, consistently document normal findings of the Veteran's conjunctivae.  As noted, objective findings of active conjunctivitis are required for a compensable rating under Diagnostic Code 6018.  38 C.F.R. § 4.79, Diagnostic Code 6018.  Therefore, the Board finds that the Veteran's residuals of conjunctivitis symptomatology is not manifested by objective findings of active conjunctivitis and  does not more nearly approximate a compensable rating under Diagnostic Code 6018.  

The Board will now consider the rating criteria for inactive conjunctivitis.  As noted, Diagnostic Code 6018 provides that inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.  With respect to visual impairment, a 10 percent disability rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye; 20/70 vision in one eye with 20/40 vision in the other eye; or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

During the entire appeal period, the Veteran's corrected visual acuity was documented as better than 20/40 in both eyes; therefore, a compensable disability rating based on visual acuity is not warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  Likewise, there is no evidence of disfigurement of the face due to residuals of conjunctivitis; therefore, a compensable rating under Diagnostic Code 7800 is not warranted.  As for visual fields, while the September 2013 and October 2015 DBQ examiners observed that the Veteran had a visual field defect, the October 2015 examiner opined that such defect was due to non-service-connected glaucoma, rather than residuals of conjunctivitis.  As for glaucoma, the October 2015 examiner indicated that the condition resulted from age, rather than service-connected residuals of conjunctivitis.  Accordingly, compensable ratings under Diagnostic Codes 6080 and 6081 for visual fields impairment are not warranted.  

The Board has considered other potentially applicable diagnostic codes.  However, there is no evidence of tuberculosis of the eye; benign or malignant growths of the eyeball; nystagmus; ptosis; ectropion; entropion; lagophthalmos; loss of the eyebrows; eyelashes or eyelids; disorders of the lacrimal apparatus; optic neuropathy; paralysis of accommodation; loss of eyelids; pterygium; a corneal transplant; keratoconus; or diplopia.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2016).  The Board observes that the Veteran is already in receipt of service connection for bilateral cataracts.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.  Therefore, a compensable rating is not warranted for residuals of conjunctivitis under any applicable diagnostic code during the entire appeal period.  

In arriving at these conclusions, the Board has carefully considered the Veteran's lay assertions.  While the Veteran is competent to report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), he is not competent to identify a specific level of severity of his eye condition, particularly in the context of concomitant non-service-connected eye conditions.  In contrast, the competent medical evidence of record offers detailed, specialized determinations relating to the rating criteria, and is the most probative evidence with regard to evaluating the pertinent symptoms for the Veteran's residuals of conjunctivitis.  The medical evidence also contemplates the Veteran's descriptions of symptoms.  Further, the Board has considered the Veteran's lay testimony in conjunction with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected residuals of conjunctivitis. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected residuals of conjunctivitis.  See Francisco, 7 Vet. App. at 55.  As his symptomatology has been stable throughout the appeal period, staged ratings for such disability are not warranted.  

For these reasons, the Board finds that the preponderance of the evidence is against a compensable rating for residuals of conjunctivitis during the entire appeal period, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Diabetes Mellitus, Type II

Rating Criteria

The Veteran's diabetes mellitus, type II is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Factual Background

Pertinent evidence as to the current level of severity of the Veteran's diabetes mellitus, type II includes August 2013 and October 2015 DBQ examination reports; June 2014 and August 2013 letters from J.G., a private physician assistant; private treatment records; the September 2016 hearing transcript; and VA treatment records dated through May 2016.

An April 16, 2013 private treatment record documents that the Veteran received treatment for his diabetes.  The private physician noted that A1C diabetic test results were "very elevated last year," which were improved temporarily, but were "now higher again . . . ."  Treatment plan included continuing fourteen units of Latus on daily basis and Novolog.  The private physician then instructed the Veteran to "[c]ontinue to follow a diet that is moderate in carbohydrates and [his] current restricted activity guidelines." 

The remaining VA and private treatment records note that the Veteran's diabetes mellitus, type II was controlled and was treated with insulin and diet.  The private treatment records also note that diabetes was without complications, although January and April 2013 private treatment notes that proteinuria was the "only DM complication known." 

The August 2013 DBQ report notes that the Veteran's diabetic treatment required prescribed oral hypoglycemic agents and one insulin injection per day.  The examiner answered that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that there was zero episode of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  There was no finding of progressive unintentional weight loss or progressive loss of strength due to diabetes mellitus.  The examiner then found that the Veteran did not have any recognized complications of diabetes mellitus, while noting that he had erectile dysfunction and an eye condition due to diabetes mellitus.   

In the June 2014 letter, J.G., a private physician assistant, wrote that the Veteran had "insulin dependent diabetes, with restricted diet as well as severely restricted activities."  The physician assistant described that the Veteran's "overall activities [were] severely restricted," to include having difficulty with "many outside tasks around his house and yard . . . ."  The private physician assistant also noted "daily chronic neuropathic pain as well as considerable lower extremity weakness and balance issues."  

The October 2015 DBQ report notes that the Veteran's diabetes mellitus, type II requires treatment by insulin, more than one injection per day.  The examiner answered that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus and that he visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  The examiner indicated that there was zero episode of ketoacidosis and hypoglycemia requiring hospitalization over the past twelve months.  There was no progressive, unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner noted that there were no recognized complications of diabetes mellitus, but that the Veteran had erectile dysfunction due to diabetes mellitus.  There was no functional impact on the Veteran's ability to work.  The examiner noted the Veteran's report that his insulin dosage was increased from twelve to sixteen units about six months ago.  The examiner further opined that the Veteran's diabetes mellitus or its complications did not impact his ability to work.  

In the August 2016 letter, J.G., the private physician assistant, wrote that the Veteran "has insulin dependent diabetes, with a restricted diet as well as severely restricted activities."  With regard to restriction of activities, the private physician assistant clarified that the Veteran "has been advised to restrict his activities due to need to control blood sugars while on insulin [and] to prevent further increasing his risk of hypoglycemia . . . ."  The private physician assistant further noted that the Veteran has "increased risk of diabetic hypoglycemia," and that he "has been advised to minimize his physical activity to address this risk."  

Schedular Analysis 

The Veteran contends that he is entitled to a 40 percent rating under Diagnostic Code 7913 for his diabetes mellitus, type II, currently rated as 20 percent disabling.  See October 2013 Notice of Disagreement.  Specifically, he argues that, in addition to insulin and restricted diet, restricted activity is required to manage his diabetes.  See August 2014 Statement from the Veteran.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating, but no higher, for diabetes mellitus, type II is warranted as of April 16, 2013, the date of the earliest clinical evidence noting restricted diet and regulation of activities as part of the Veteran's diabetic treatment within one year of his increased rating claim (i.e. within May 2013).  

As noted, a 40 percent rating under Diagnostic Code 7913 requires insulin, restricted diet, and regulation of activities as part of treatment for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In this regard, clinical evidence consistently reflect that the Veteran's diabetes mellitus required treatment by insulin.  As for restricted diet and regulation of activities, the April 16, 2013 private treatment record documents that the Veteran was instructed to "[c]ontinue . . . . [with his] current restricted activity guidelines" and to limit his intake of carbohydrates.  The private treatment record suggests that such instructions were to manage the Veteran's diabetic symptoms, to include A1C diabetic test results that were "very elevated last year," which was improved temporarily, but were "now higher again . . . ."  Subsequently, the August 2016 private physician assistant clarified that the Veteran was "advised to restrict his activities due to need to control blood sugars while on insulin" as well as "to prevent further increasing his risk of hypoglycemia . . . ."  Therefore, a 40 percent rating, but no higher, is assigned to the Veteran's diabetes mellitus, type II, effective April 16, 2013.   

The Board has considered whether a higher rating is warranted under Diagnostic Code 7913.  In this regard, the Veteran has not alleged, and the clinical evidence does not indicate, that he was hospitalized for ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider.  While the August 2016 private physician assistant wrote that the Veteran was at an increased risk of diabetic hypoglycemia, the record does not reflect that the Veteran has actually suffered a hypoglycemic reaction at any point during the appeal period.   Further, there is no evidence of progressive loss of weight or strength.  Therefore, a higher rating is not warranted under Diagnostic Code 7913.   

With regard to complications of diabetes mellitus, the Board notes that the Veteran is already in receipt of separate ratings for peripheral neuropathy, sciatic distribution for both lower extremities; peripheral neuropathy, femoral distribution, for both lower extremities; gastroparesis; cataracts; and erectile dysfunction.   He has not disagreed with the assigned ratings.  

Further, the Veteran does not have additional conditions (other than those that are already service-connected) secondary to his diabetes, which could potentially warrant a separate rating as a complication of diabetes mellitus.  See August 2013 and October 2015 DBQ reports (finding no "recognized complications of diabetes mellitus" other than service-connected erectile dysfunction); April 2012 and April 2013 private treatment notes (noting diagnoses of diabetes mellitus "with no complications").  While the January and April 2013 private treatment records note that the Veteran had proteinuria as a complication of his diabetes, proteinuria, defined as "excessive serum proteins in the urine," see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1558 (31 ed. 2007), is a laboratory finding; it is not a disability for VA compensation purposes.  See generally  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Therefore, this condition is not compensable as a matter of law.  Further, while the Veteran has been diagnosed with hypertension, there is no indication in the clinical record that such is attributed to his diabetes,   and the Veteran does not contend otherwise.  

In making its determination in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his diabetes mellitus and notes that he is competent to describe certain symptoms associated with such disability. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's diabetes mellitus.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of his service-connected diabetes mellitus, type II. 

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, additional staged rating for such disability is not warranted.

Therefore, a 40 percent rating, but no higher, for diabetes mellitus, type II is warranted, effective April 16, 2013.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.   
D.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board finds that the Veteran's diabetes mellitus, type II and residuals of conjunctivitis are fully addressed by the rating criteria under which such disabilities are rated.  In addition, the Veteran has already been assigned separate ratings for peripheral neuropathy for both lower extremities of sciatic and femoral distribution; gastroparesis; cataracts; and erectile dysfunction as complications of diabetes mellitus, type II.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the Veteran has not alleged, and the record does not otherwise show, that his residuals of conjunctivitis and diabetes mellitus, type II, alone or combined, render him unemployable.  Therefore, a TDIU is not raised in the instant case.  


ORDER

A compensable rating for residuals of conjunctivitis is denied. 

As of April 16, 2013, a 40 percent rating, but no higher, for diabetes mellitus, type II is granted. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran was most recently afforded a DBQ examination for his gastroparesis in October 2015.  The Board finds that the examination report is inadequate for rating purposes because it fails to discuss any of signs or symptoms due to the Veteran's gastroparesis.  In this regard, at the September 2016 hearing, the Veteran testified that while taking Prilosec has helped his stomach condition, he still experienced "three episodes a week . . . [of] bad stomach ache."  See September 2016 Hearing Transcript at 19-20.  While remarking that the Veteran "gets abd pain and bloating" as part of his medical history, the October 2015 DBQ examiner responded "no" as to whether the Veteran had any signs or symptoms due to any stomach or duodenum conditions.  Given this inconsistency, it is unclear whether the October 2015 DBQ report sufficiently reflects the current severity of the Veteran's gastroparesis for an informed evaluation.   Under these circumstances, a remand is necessary to afford the Veteran a new VA examination to determine the current nature and severity of his service-connected gastroparesis.
 
While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant his gastroparesis claim.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran to undergo an appropriate VA examination to determine the current nature and severity of his service-connected gastroparesis with residuals of cholecystitis-duodenitis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify, and comment on the nature, frequency, and/or severity (as appropriate) of all current gastroparesis symptoms, to include the Veteran's report of experiencing "bad stomach aches" approximately "three episodes a week."  The examiner should discuss those findings in relation to the pertinent evidence of record, and any lay and/or clinical evidence suggesting that the Veteran's gastroparesis symptoms have worsened.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


